DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Amendment
This Office Action is made in response to amendment, filed 6/10/2021. Claims 1-2, 6-7, 9-10, and 14-15 have been amended 

Response to Arguments
Applicant’s arguments see “Remarks”, made in an Amendment”, filed 6/10/2021. 
With respect to Claim Rejections - 35 USC § 103, the independent claim1 has been amended to include “… wherein the processor, based on detecting a first user, controls the display to display a first standby screen comprising a plurality of first elements corresponding to the first user, and, based on detecting a second user while the first standby screen is displayed, controls the display to display a second standby screen comprising the plurality of first elements and a plurality of second elements corresponding to the second user.” The Applicant submits that Landow does not disclose the features recited in the amended claim 1. In response, the Examiner agrees and finds Lashina (US 2009/0322678 A1) to teach this amended feature (see rejection below). The Applicant submits independent claim 9 is similar to independent claim 1, and for at least the reason discussed above, independent claims 1 and 9 are patentable over the applied references. And that the dependent claims incorporate the requirements of the respective independent claims and accordingly, the dependent claims are likewise patentable. In response, with respect to the applicant arguments of independent claims 1 and 9, and dependent claims 2-8 and 10-15 have been fully considered but they are moot in view of the new grounds of rejection (see rejections below).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 11-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Landow et al., Pub No US 2014/0181876 A1 (hereinafter Landow) in view of Lashina et al., Pub No US 2009/0322678 A1 (hereafter Lashina).

Regarding Claim 1, Landow discloses an electronic device, comprising:
a display [FIG(s).2,3,4 & para.0032: Discloses an entertainment system 200 includes a set-top box 210, a remote control 212, and a display or monitor 214.];
a communicator [para.0040: Discloses a user may initiate personalization of the standby screen and may select modules to add or remove in operation 114 by using the remote control device 212 and a graphical user interface (communicator).]; and
a processor configured to receive information on a standby screen generated based on category information on a plurality of contents selected by a user through the communicator [para.0006: Discloses a method for entering a standby mode of the electronic device, loading modules based on personalization indicators, and retrieving content that is associated with the modules , and control the display to display a standby screen based on the received information on the received standby screen [para.0007: Discloses a television receiver includes a communication interface configured to receive video content from a media service provider, an output interface communicatively coupled with a display, and control logic. The control logic is operable to enter a standby mode of the television receiver, load modules based on personalization indicators, retrieve content that is associated with the modules, generate a first video signal while the television receiver is in one of the standby mode and a startup mode, wherein the video signal includes the content, initiate transmission of the first video signal to the display through the output interface, generate a second video signal based on the received video content when the television receiver is in an active mode, and initiate transmission of the second video signal to the display through the output interface.],
wherein the standby screen comprises a plurality of elements corresponding to a plurality of categories in which the plurality of contents are classified [FIG.3 & para.0041: Discloses a standby home screen 310 displayed on the monitor214 when the set-top box 214 is in the standby mode. The home screen 310 includes at least one module 320. The example illustrated includes a bill payment module 322, a weather module 324, and a stock module 326 (a plurality of categories). A plurality of content are categorized to their relevant category. For example, the TODAY and TOMORROW weather content information (plurality of elements) are included in the Weather Module 324 (category).], and
Although Landow discloses the method may be performed for each of a plurality of users (first user, second user, …) of the electronic device to associate particular personalized home screens with particular users [para.0016], Landow does not explicitly disclose wherein the processor, based on detecting a first user, controls the display to display a first standby screen comprising a plurality of first elements corresponding to the first user, and, based on detecting a second user while the first standby screen is displayed, controls the display to display a second standby screen comprising the plurality of first elements and a plurality of second elements corresponding to the second user (emphasis added to distinguish the elements not taught by Landow). However, in analogous art, Lashina discloses providing display screens for each user to display information, the display screens (element 230 – a first standby screen and element 235 - a second standby screen) may be embedded in the window 205 [FIG.2A & para.0018]. Paragraph 0030 discloses detecting users and providing new displays to the users. So, a second user may be detected while the first standby screen is displayed since a new display is provided for the second user as illustrated in FIG.2A, also a camera is used for the detection of users as also illustrated in FIG.2A. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Landow in view of Lashina to detect users and provide display for each user. One would be motivated at the time of the invention to have this capability due to  a need to providing comfort and flexibility to multiple users for interacting and using a window system to provide information of interest to the users (Lashina: para.0005).

Regarding Claim 2, the combined teachings of Landow and Lashina discloses the electronic device of claim 1, and Landow further discloses wherein the processor is configured to:
based on information on the standby screen being changed, receive the changed information on the standby screen through the communicator [para.0040: Discloses the control logic 220 (processor) generates an image associated with the graphical user interface (communicator). The user then manipulates the remote control device 212 to enter user input to the control logic 220 while the control logic 220 provides visual feedback regarding that input to the user by way of the generated image.], and
control the display to display the standby screen by changing the plurality of elements based on the received, changed information on the standby screen [para.0040: Discloses the user may initiate personalization of the standby screen and may select modules to add or remove (changing) in operation 114 by using the remote control device 212 and a graphical user interface.].

the electronic device of claim 1, and Landow further discloses wherein the processor is configured to:
control the display to display the standby screen in a standby mode [para.0016: Discloses the home screen is a collection of modules that are to be displayed on a television or monitor when an electronic device is in a standby mode; and FIG.1A: Discloses initiate personalization of a standby screen 110 [para.18], select a home screen instance to personalize 112 [para.19], indicate modules to include in home screen 114 [para.20], configure layout of home screen modules 116 [para.22], and select conditions associated with displaying the modules 118 [para.23].], and
control the display to display content in a content mode [FIG.1B and para.0030: Discloses transitioning out of standby mode; FIG.4: Discloses a transition home screen (content mode) with message displaying exiting standby mode 420. The transitioned home screen (content screen) displays content.].

Regarding Claim 4, the combined teachings of Landow and Lashina discloses the electronic device of claim 3, and Landow further discloses wherein the processor is configured to, based on power being applied to the display for operating in the standby mode while in a state in which power is not applied to the display, receive information on a standby screen generated based on category information on a plurality of contents selected by a user through the communicator [para.0024: Discloses monitoring may be suspended or performed less frequently in the sleep/vacation mode so that the set-top box consumes less power in the sleep mode. In some embodiments, various modules of the electronic device are turned off in the standby mode. The tuners of the set-top box may be turned off in the standby mode to conserve power. It should be appreciated that the electronic device may enter the standby mode in response to a user command with a remote control or in response to an event in the electronic device itself. For example, the electronic device may enter the standby mode after an idle timer expires; and para.0025: Discloses a media service provider may "push" certain modules to a set-top box while the set-top box is currently in use or while the set-top box is in the standby mode.].

the electronic device of claim 3, and Landow further discloses wherein the processor is configured to, based on the display being changed from the content mode to the standby node, receive information on a standby screen generated based on category information on a plurality of contents selected by a user through the communicator [para.0016: Discloses the home screen is a collection of modules that are to be displayed on a television or monitor when an electronic device is in a standby mode; and FIG.1A: Discloses initiate personalization of a standby screen 110 [para.18], select a home screen instance to personalize 112 [para.19], indicate modules to include in home screen 114 [para.20], configure layout of home screen modules 116 [para.22], and select conditions associated with displaying the modules 118 [para.23]; and para.0025: Discloses standby modules are loaded in operation 162 based on conditions associated with the module. For example, the modules may be loaded based on the conditions selected in operation 118. In some embodiments, the conditions for loading some modules may be selected by the media service provider associated with the electronic device.].

Regarding Claim 6, the combined teachings of Landow and Lashina discloses the electronic device of claim 2, and Landow further discloses wherein change in the plurality of elements includes at least one of deleting at least one element of the plurality of elements, adding a new element to the plurality of elements, and changing a size or a color of an element of the plurality of elements [para.0040: Discloses the user may initiate personalization of the standby screen and may select modules to add or remove in operation 114 by using the remote control device 212 and a graphical user interface.].

Regarding Claim 7, the combined teachings of Landow and Lashina discloses the electronic device of claim 3, and Landow further discloses wherein the processor is configured to, based on the electronic device operating in the standby mode, control the display to display a background image layer comprising at least one element and a screen comprising an object layer comprising a graphic object [para.0040: Discloses the control logic 220 generates an image associated with the graphical user interface. The user then manipulates the remote control device 212 to enter user input to .

Regarding Claim 8, the combined teachings of Landow and Lashina discloses the electronic device of claim 7, and Landow further discloses wherein the processor is configured to, based on the electronic device operating in the standby mode, control the display to display a weather graphic object corresponding to an outside weather information on the object layer [FIG.3: Discloses the electronic device operating in the standby mode displays a standby home screen that includes a weather module that corresponds to outside weather information].

Regarding Claim 9, Landow discloses a control method of an electronic device, the method comprising:
receiving information on a standby screen generated based on category information on a plurality of contents selected by a user [para.0006: Discloses the method includes entering a standby mode of the electronic device, loading modules based on personalization indicators, and retrieving content that is associated with the modules (categories); and para.0018: Discloses a user of the electronic device initiates personalization, such as by selecting an option to personalize the home screen in a setup menu (contents selected by a user) of the electronic device.; and para.0035: Discloses the control logic 220 may include one or more processors configured to execute instructions directing the processor to perform operations; and FIG.3: Discloses on a standby home screen 310 a plurality of modules (category) information on a plurality of contents (bill payment module 322, weather module 324, stock module 326).]; and
displaying a standby screen based on the received information on the standby screen [para.0007: Discloses a television receiver includes a communication interface configured to receive video content from a media service provider, an output interface communicatively coupled with a display, and control logic. The control logic is operable to enter a standby mode of the television receiver, load modules based on personalization indicators, retrieve content that is associated with the modules, generate a first video signal while the television receiver is in one of the standby mode and a startup ,
wherein the standby screen comprises a plurality of elements corresponding to a plurality of categories in which the plurality of contents is classified [FIG.3 & para.0041: Discloses a standby home screen 310 displayed on the monitor214 when the set-top box 214 is in the standby mode. The home screen 310 is generated by the output interface 222 of the set-top box and transmitted to the monitor 214 by the audio/video output 232. The home screen 310 includes at least one module 320. The example illustrated includes a bill payment module 322, a weather module 324, and a stock module 326. A plurality of content are categorized to their relevant category. For example, the TODAY and TOMORROW weather content information elements are included in the Weather Module 324 (category).], and
Although Landow discloses the method may be performed for each of a plurality of users (first user, second user, …) of the electronic device to associate particular personalized home screens with particular users [para.0016], Landow does not explicitly disclose wherein the displaying comprises, based on detecting a first user, displaying a first standby screen comprising a plurality of first elements corresponding to the first user, and, based on detecting a second user while the first standby screen is displayed, displaying a second standby screen comprising the plurality of first elements and a plurality of second elements corresponding to the second user (emphasis added to distinguish the elements not taught by Landow). However, in analogous art, Lashina discloses providing display screens for each user to display information, the display screens (element 230 – a first standby screen and element 235 - a second standby screen) may be embedded in the window 205 [FIG.2A & para.0018]. Paragraph 0030 discloses detecting users and providing new displays to the users. So, a second user may be detected while the first standby screen is displayed since a new display is provided for the second user as illustrated in FIG.2A, also a camera is used for the detection of users as also illustrated in FIG.2A. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Landow in view of Lashina to detect users and provide display for each user. One 

Regarding Claim 10, the combined teachings of Landow and Lashina discloses the control method of claim 9, and Landow further discloses wherein the displaying further comprises:
based on the  information on the standby screen having been changed, receiving the changed information on the standby screen [para.0040: Discloses the control logic 220 (processor) generates an image associated with the graphical user interface (communicator). The user then manipulates the remote control device 212 to enter user input to the control logic 220 while the control logic 220 provides visual feedback regarding that input to the user by way of the generated image.], and displaying the standby screen by changing the plurality of elements based on the received, changed information on the standby screen [para.0040: Discloses the user may initiate personalization of the standby screen and may select modules to add or remove (changing) in operation 114 by using the remote control device 212 and a graphical user interface.].

Regarding Claim 11, the combined teachings of Landow and Lashina discloses the control method of claim 9, and Landow further discloses wherein the displaying comprises controlling the display to display the standby screen in a standby mode [para.0016: Discloses the home screen is a collection of modules that are to be displayed on a television or monitor when an electronic device is in a standby mode; and FIG.1A: Discloses initiate personalization of a standby screen 110 [para.18], select a home screen instance to personalize 112 [para.19], indicate modules to include in home screen 114 [para.20], configure layout of home screen modules 116 [para.22], and select conditions associated with displaying the modules 118 [para.23].], and displaying content in a content mode [FIG.1B and para.0030: Discloses transitioning out of standby mode; FIG.4: Discloses a transition home screen (content mode) with message displaying exiting standby mode 420. The transitioned home screen (content screen) displays content.].

the control method of claim 11, and Landow further discloses wherein the receiving comprises, based on power being applied to the display for operating in the standby mode while in a state in which power is not applied to the display of the electronic device, receiving information on a standby screen generated based on category information on a plurality of contents selected by a user [para.0024: Discloses monitoring may be suspended or performed less frequently in the sleep/vacation mode so that the set-top box consumes less power in the sleep mode. In some embodiments, various modules of the electronic device are turned off in the standby mode. The tuners of the set-top box may be turned off in the standby mode to conserve power. It should be appreciated that the electronic device may enter the standby mode in response to a user command with a remote control or in response to an event in the electronic device itself. For example, the electronic device may enter the standby mode after an idle timer expires; and para.0025: Discloses a media service provider may "push" certain modules to a set-top box while the set-top box is currently in use or while the set-top box is in the standby mode.].

Regarding Claim 13, the combined teachings of Landow and Lashina discloses the control method of claim 11, and Landow further discloses wherein the receiving comprises, based on a display of the electronic device being changed from the content mode to the standby mode, receiving information on a standby screen generated based on category information on a plurality of contents selected by a user [para.0016: Discloses the home screen is a collection of modules that are to be displayed on a television or monitor when an electronic device is in a standby mode; and FIG.1A: Discloses initiate personalization of a standby screen 110 [para.18], select a home screen instance to personalize 112 [para.19], indicate modules to include in home screen 114 [para.20], configure layout of home screen modules 116 [para.22], and select conditions associated with displaying the modules 118 [para.23]; and para.0025: Discloses standby modules are loaded in operation 162 based on conditions associated with the module. For example, the modules may be loaded based on the conditions selected in operation 118. In some embodiments, the conditions for loading some modules may be selected by the media service provider associated with the electronic device.].

the control method of claim 10, and Landow further discloses wherein the changing the plurality of elements incudes at least one of deleting at least one element of the plurality of elements, adding new element to the plurality of elements, and changing a size or color of an element of the plurality of elements [para.0040: Discloses the user may initiate personalization of the standby screen and may select modules to add or remove in operation 114 by using the remote control device 212 and a graphical user interface.].

Regarding Claim 15, the combined teachings of Landow and Lashina discloses the control method of claim 11, and Landow further discloses wherein the displaying further comprises:
based on the electronic device operating in the standby mode, displaying a screen comprising a background image layer comprising at least one element and an object layer comprising a graphic object [para.0040: Discloses the control logic 220 generates an image associated with the graphical user interface. The user then manipulates the remote control device 212 to enter user input to the control logic 220 while the control logic 220 provides visual feedback regarding that input to the user by way of the generated image.].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Son et al., (US 2006/0187217 A1) – Discloses providing an automatic changing system of a standby screen and method thereof which automatically change a standby screen of a mobile terminal corresponding to position information of a user and the number of times the user opens/closes the folder and thus provide required information in accordance with a specific condition of a client at a certain time [0006].
Lee et al., (US 2015/0019976 A1) – Discloses receiving additional information related to content currently being played back by the content playback device when the detected movement pattern of the portable terminal satisfies conditions of a predetermined pattern, and displaying the received additional information on a standby screen of the portable terminal [0009].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL OCAK whose telephone number is (571)272-2774.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A. O./
Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426